 

 

\O°¢\lO\Ul-PL»)N'-‘

l\) l\) l\) l\) l\) l\) N l\) l\) )-* v-*‘)`-l r-¢ r-¢ )-l )-l o-o o-o p_¢
QC\IO\Ul-PWN'_‘O\OOO\IO\Ul-PUJN'-‘O

MCGREGOR W. SCOTT

United States Attomey Fl L E D
MIRIAM R. HINMAN - `
MICHAEL D. ANDERSON _ ‘

Assistant United States Attomeys ’ MAR 1 3 2019

501 I Street, Suite 10- 100 cLen . u. pmch count

Sacrarnento, CA 95814 EAS bls tc‘r oF cAUFQRN|A
Telephone: (916) 554-2700 l' Lm__

Facsimile: (916) 554-2900

Attomeys for Plaintiff
United States of America
IN THE UNITED STATES DlSTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO. 2:1 1-CR-468 TLN
Plaintiff, ORDER PURSUANT TO
18 U.S.C. §§ 6002-6003 GRANTING IMMUNITY
v. AND REQUIRING TESTIMONY - RYAN
MONTELIUS
ERIK H. GREEN,
Defendant.

 

 

 

 

NOW, THEREFORE, IT IS.ORDERED pursuant to 18 U.S.Ci § 6002 that Ryan Montelius give
testimony or provide other information which he refuses to give with respect to his knowledge
concerning a request for verification of employment containing his signature that was generated in
connection with the charged fraud scheme in the above-referenced case, on the basis of his privilege
against self-incrimination as to all matters about which he may be asked to testify in this trial.

IT IS FURTHER ORDERED that no testimony or other information compelled under this order,
or any information directly or indirectly derived from such testimony or other information, shall be used
against Ryan Montelius in any criminal case, except that Ryan Montelius shall not be exempted by this
order from prosecution for perjury, giving a false statement pursuant to this order, or otherwise failing to

comply with this order, and that immunity granted herein is co-extensive with 18 U.S.C. § 6002.

Order re: Immunity and Requiring Testimony 1

 

 

 

 

-I>L»J

\Oo¢\lO\

10
11
12
13

14

15
16
17
18
19
20
' 21
22
23
24
25
26
27
28

 

 

IT IS SO ORDERED.
DATED: ,a./Oi/l 15

Order rec Immunity and Requiring Testimony

 

 

HON. TROY L. NUNLEY
United States District Judge

 

 

